Exhibit 10.1

 
AMENDMENT NO. 1 TO MONARCH STAFFING, INC.
(FORMERLY MT ULTIMATE HEALHCARE CORP.)
2005 STOCK INCENTIVE PLAN


This Amendment No.1 to the Monarch Staffing, Inc. (formerly MT Ultimate
Healthcare Corp.) 2005 Stock Incentive Plan is adopted by the Board of Directors
of Monarch Staffing, Inc., a Nevada corporation (the "Company") as of June 29,
2007.


RECITALS


WHEREAS, the Company maintains the Monarch Staffing, Inc. (formerly MT Ultimate
Healthcare Corp.) 2005 Stock Incentive Plan (hereinafter the “Plan”); and


WHEREAS, pursuant to Section 11.1 of the Plan, the Plan may be amended from time
to time.


NOW THEREFORE, BE IT RESOLVED, that the Plan be amended as follows, effective as
of June 29, 2007:


1.           The introductory paragraph of Section 3.4 of the Plan shall be
amended and restated in its entirety as follows:


            “3.4  Subject to the provisions of Section 3.9, the maximum
aggregate number of shares of Common Stock which may be issued pursuant to
Awards under the Plan
            shall be Two Million Five Hundred Thousand (2,500,000) shares. Such
shares of Common Stock shall be made available from authorized and unissued
shares of the
            Company.”


2.           This Amendment No.1 shall be and is hereby incorporated in and
forms a part of the Plan.


3.           Except as set forth herein, the Plan shall remain in full force and
effect.




*   *  *  *  *  *


I hereby certify that the foregoing Amendment No.1 to the Plan was duly adopted
by the Board of Directors of Monarch Staffing, Inc. on June 29, 2007.




By      _________________    
Name:  Keith Moore
Title:    Secretary



